 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7    NORTHWEST ENVIRONMENTAL             )
      ADVOCATES,                          )
 8                                        )
 9              Plaintiff,                )
                                          )
10                      v.                )
                                          )
11    UNITED STATES ENVIRONMENTAL ) No. 2:14-cv-0196-RSM
      PROTECTION AGENCY,                  )
12
                                          ) ORDER GRANTING STAY PENDING
13              Defendant,                ) VOLUNTARY RECONSIDERATION
          and                             )
14                                        )
      NORTHWEST PULP & PAPER ASS’N, )
15    et al.,                             )
                                          )
16
                Defendant-Intervenors     )
17

18          The Court, having considered the Joint Motion to Stay the Case Pending Voluntary

19   Reconsideration of Certain Actions, in which the Environmental Protection Agency (EPA) states

20   its intention to reconsider certain actions of either approving certain state water quality standards

21   or determining that certain state provisions are not water quality standards subject to Clean

22   Water Act section 303(c) review and approval, 33 U.S.C. § 1313(c), and for good cause shown,

23   hereby GRANTS that Motion.

24          Accordingly, IT IS HEREBY ORDERED:

25          1.      This case shall be stayed pending EPA’s administrative reconsideration of the

26   referenced agency actions.

            2.      Once EPA completes its administrative reconsideration process of the referenced

     ORDER GRANTING STAY
     PENDING RECONSIDERATION
     No. 2:14-cv-0196-RSM                              1
 1   agency actions, by making approval or disapproval decisions, or by making a final determination

 2   that such provisions are not water quality standards subject to section 303(c) review, the Parties

 3   shall file an appropriate motion or motions seeking dismissal of this case or otherwise explaining

 4   why such dismissal is not appropriate.

 5          3.      For any referenced action subject to reconsideration: (a) for which EPA has not

 6   completed its administrative reconsideration, by making approval or disapproval decisions, or by

 7   making a final determination that such provisions are not water quality standards subject to

 8   section 303(c) review, by October 16, 2021; or (b) for which EPA has by that date completed its

 9   administrative reconsideration but the claim in the Amended Complaint pertaining to that action

10   has not been rendered moot, then Plaintiff may by motion request that the Court lift the stay of

11   this case and establish a briefing schedule for the adjudication of the claim corresponding to that

12   action in Plaintiff’s First Amended Complaint (Dkt. 54) at Paragraphs 97(b), (c), (d) and (e) of

13   Claim Three, Paragraph 104(a) of Claim Four related to WAC 173-201A-200(1)(c)(i) and WAC

14   173-201A-210(1)(c)(i), and Paragraphs 104(b), (c), (d) and (e) of Claim Four. Each Party

15   reserves the right to argue that any such claim is or is not moot and to defend any such claim to

16   be adjudicated.

17          4.      Plaintiff reserves the right to petition the Court for its costs, including reasonable

18   attorneys’ fees, associated with these claims. Defendant reserves the right to contest such a

19   request.

20          5.      Plaintiff and Defendant EPA shall file a periodic joint status report with this

21   Court every 180 days, stating any relevant changes in the case and explaining whether the

22   stay should continue.
            Dated this 17 day of October, 2018.
23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26



     ORDER GRANTING STAY
     PENDING RECONSIDERATION
     No. 2:14-cv-0196-RSM                              2
